Citation Nr: 0007526	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thumb injury.  

2.  What evaluation is warranted for a low back disability, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION


The veteran served on active duty from August 1989 to June 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  On the issue of what evaluation is warranted for a low 
back disability, all relevant evidence necessary for an 
equitable resolution of the veteran's appeal has been 
obtained by the RO.  

2.  The claim of entitlement to service connection for 
residuals of a right thumb injury is not plausible.  

3.  The veteran's low back disability is manifested by 
complaints of pain.  Flexion is to 90 degrees; extension to 
40 degrees; and lateral bending is to 30 degrees, 
bilaterally.  The veteran's manifestations are no more than 
slight.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a right thumb injury is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The schedular criteria for a rating beyond 10 percent for 
a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  A Right Thumb Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The record shows that the veteran injured his right thumb in 
service in 1994.  He reported hyperextending his thumb during 
a football game.  X-rays of the right thumb were negative.  
Tendonitis of the right thumb was the impression.  At 
separation in May 1994, no right thumb problems were noted.  
Upon examination by VA in August 1994, the veteran reported 
that he was unable to completely flex his right thumb.  On 
examination, it was noted that there was no right thumb 
deformity, discoloration, swelling or bony abnormality.  The 
thumb extended completely, and on flexion the thumb flexed to 
the median transverse fold of the palm of the right hand 
within 2 cm. of the palm.  There was normal dexterity and 
normal motor strength.  X-rays of the right thumb were 
negative.  The diagnosis was, history of hyperextension 
injury to the right thumb; examination is entirely normal.

Although the veteran was treated in service for a right thumb 
injury, the VA examiner in August 1994 was unable to find and 
diagnose any residuals of the injury.  The subsequent VA 
examination reports are negative for findings or diagnosis 
related to the right thumb.  Thus, there is no medical 
evidence of a current disability.  A claim is not well 
grounded if there is no present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
 
The Board emphasizes that there is no evidence of record to 
suggest that the veteran is a trained medical professional.  
Therefore, although he is competent to relate and describe 
symptoms, he is not competent to offer an opinion on matters 
that require medical knowledge, such as determinations of 
disability or etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorder discussed above, he should submit 
competent medical evidence that shows a current diagnosis, as 
well as a relationship between the disorder and the veteran's 
active duty service.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80. 


II.  A Low Back Disability

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")   has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for a low back disability in 
September 1994, and a 10 percent evaluation was assigned 
under Diagnostic Code 5295 of VA's Rating Schedule.  This was 
based on service medical records which showed treatment in 
service for back complaints.  On examination by VA in August 
1994, the veteran flexed to 90 degrees; extension was to 30 
degrees; and left and right rotation and left and right 
flexion were to 30 degrees.  It was noted that movement was 
with pain.  X-rays of the lumbar spine showed scoliosis with 
convexity to the left.  

VA outpatient treatment records show that the veteran was 
treated in June 1995, for low back pain; the finding was 
mechanical low back pain.  Also in June 1995, it was noted 
that the veteran was attending aquatic therapy for his low 
back disability.  VA X-rays taken in October 1996 showed no 
evidence of arthritis and the impression was, normal lumbar 
spine.  

On VA examination in January 1997, the examiner noted that 
there were no muscle spasms, and no neurologic involvement.  
Flexion was to 90 degrees; and extension, bending and 
rotation were to 25 degrees.  The diagnosis was, chronic 
dorsal and lumbosacral strain.  In October 1997 the same VA 
examiner submitted an addendum that passive range of motion 
of the lumbar spine could not be given.  It was stated that 
the veteran had flare-ups and the motion may be limited but 
that this could not be determined unless a flare-up were 
under way.  The examiner reported that flare-ups would occur 
with activity or prolonged sitting or standing might cause an 
exacerbation or increase in back pain.  It was stated that X-
rays were reviewed and were normal.  The examiner noted that 
congenital spina bifida was noted at S1.  

The veteran was examined by VA in December 1998.  The 
examiner noted that the veteran was well developed with a 
normal gait.  Palpitation of the spine showed mild tenderness 
at the thoracolumbar junction midline.  There was 5/5 
symmetric strength throughout all muscle groups, and the 
examiner noted that there was no muscle spasm.  The examiner 
stated that the veteran's low back condition did not appear 
to impair his ability to carry out basic activities of daily 
living.  It was stated that the veteran appeared to have at 
best a mild degree of arthritis.  It was opined that the 
veteran had a component of mild lumbar strain and nothing 
more.  

On VA examination in March 1999, the veteran reported back 
pain mostly with prolonged sitting and standing and 
occasionally at night.  It was noted that he could walk 
around the mall without any problem, and was unable to say 
how far he could walk before having pain.  It was noted that 
he currently worked in a machine shop and was unable to do 
any lifting or bending due to his back symptoms.  Flexion was 
to 90 degrees; extension to 40 degrees; and lateral bending 
was to 30 degrees, bilaterally.  There was no paraspinal 
tenderness.  The examiner's impression was that there were no 
objective findings or abnormal findings, in regards to the 
veteran's back.  It was noted that he had full range of 
motion and was neurologically intact. It was stated that his 
symptoms were consistent with mechanical back pain.  It was 
noted that X-rays showed some early degeneration at the L5-S1 
facets and that there were minimal osteophytes.  The examiner 
stated that the veteran's symptoms related to mechanical back 
pain, which would require aggressive physical therapy and 
strengthening of the abdominal and back muscles.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. Part 4, 
Code 5003 (1999).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided. When the limitation of motion is 
moderate, a 20 percent rating is provided. When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. Part 4, Code 5292 (1999).

Under Diagnostic Code 5295, which provides for the evaluation 
of lumbosacral strain, with characteristic pain on motion, a 
rating of 10 percent is provided. With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided. When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. Part 4, Code 5295 (1999).

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured. A 10 percent evaluation is assigned when it is mild. 
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation. Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation. Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation. The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. Part 4, Code 
5293 (1999).

In considering the veteran's claim for a rating for a low 
back disability, in excess of 10 percent, the Board is of the 
opinion, in light of the reasoning advanced hereinbelow, that 
the 10 percent rating which has remained in effect for such 
service-connected disability since service connection was 
granted, was fully appropriate.  In this regard, the Board 
observes, the veteran exhibited on the 1994 VA examination, 
and until most recently in 1999, range of motion findings 
representative of no more than slight limitation of motion.  
Most significant, those examination reports showed no 
postural abnormality, fixed deformity, radiating pain, 
abnormal reflexes, muscle atrophy or loss of sensation.   In 
addition, there was no evidence of any muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  Given the foregoing 
observations, then, overall disablement involving the 
veteran's low back, for the duration at issue in this appeal, 
was clearly not more than slight.  Therefore, an evaluation 
for, in excess of 10 percent for such disability was not in 
order pursuant to either Diagnostic Code 5292 or 5295.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected low back 
disability, including general functional loss, weakened 
movement and excess fatigability.  The Board has also been 
attentive for indication of loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Board finds it noteworthy that, on 
the occasion of his most recent VA examinations, the veteran 
had a normal gait, was well developed, and was reported to be 
able to walk around the mall without difficulty.  It was 
stated in December 1998 that the veteran's back disability 
did not appear to impair his ability to carry out basic 
activities of daily living.  In addition, there was no 
evidence, as noted above, of any postural or fixed deformity 
of the lumbar spine.  While he complained of pain there was 
no objective finding of tenderness.  The foregoing 
considerations, in the Board's view, support a finding that 
the veteran's disability is adequately compensated at the 10 
percent evaluation in effect in the cited time frame, and 
that there is not sufficient functional impairment, relative 
to service-connected disablement involving the low back, as 
to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45 and Part 
4, Diagnostic Codes 5292 and 5295.  

In this case, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for a low back disability.  The veteran complains of 
low back pain and limitation of motion due to pain.  However, 
none of the multiple VA examinations show pathology to 
support his complaints.  Johnston v. Brown, 10 Vet. App. 85 
(1997).  That is, there is no VA evidence in any of the 
examinations of muscle spasm, loss of strength, muscle 
changes, or other objective indication of physical pathology.  
Loss of motion of the lumbar spine has consistently been no 
more than slight.  Thus, an increased evaluation under 
Diagnostic Codes 5295 or 5292 would not be warranted.  In 
addition, since there is no neurologic involvement or 
ankylosis, Diagnostic Codes 5293 and 5289 would not be for 
consideration.  

Finally, the Board finds no evidence of exceptional or 
unusual circumstances to warrant an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the veteran's low back disability substantially 
interferes with his employment or that he has experienced 
frequent hospitalizations due to his low back.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.71a, Code 5295.   


ORDER

Service connection for residuals of a right thumb injury is 
denied.  

Entitlement to a disability rating greater than 10 percent 
for a low back disability is denied.    



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

